       Case 1:15-cv-01153-AT-BCM Document 108 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         05/27/2020
 JANET PRUTER, et al.,
              Plaintiffs,                            15-CV-1153 (JGK) (BCM)
 -against-
                                                     ORDER RESCHEDULING
 LOCAL 210, INTERNATIONAL                            SETTLEMENT CONFERENCE
 BROTHERHOOD OF TEAMSTERS,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

         For the reasons stated on the record during the May 27, 2020 status conference, it is hereby
ORDERED that the settlement conference currently scheduled for June 3, 2020 is ADJOURNED
to July 14, 2020, at 2:00 p.m. No later than July 10, 2020, the parties shall submit a confidential
joint settlement update letter by email to chambers confirming that the parties have, following the
May 27 status conference, (a) met and conferred in real time; and (b) each exchanged at least one
updated good-faith settlement demand or offer with the other, the substance of which shall be
disclosed in the letter. The joint letter shall also identify the client representatives that will attend
the settlement conference, including a minimum of two of the eighty-seven plaintiffs in this action.

        Unless the Court orders otherwise, the July 14, 2020 settlement conference will be held
telephonically. The Court's teleconferencing facilities permit both joint and breakout sessions. To
attend the conference, the parties are directed to call (888) 557-8511 a few minutes before 2:00
p.m. and enter the access code 7746387, as well as the security code that the Court will provide to
maintain the confidentiality of the conference. The security code will be emailed to counsel once
the Court has received the parties' joint settlement update letter.

Dated: New York, New York
       May 27, 2020
                                                SO ORDERED.


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
